BRETT, J.
The plaintiff in error, Gideon Clark Chambers, Jr., defendant below, was charged by information in the county court of Kiowa eounty, Oklahoma, with the operation of a motor vehicle on U. S. Highway No. 183, northeast of Hobart, Oklahoma, in said eounty on March 8, 1952, while under the influence of intoxicating liquor. He was tried by a jury, convicted, his punishment fixed at a fine of $200. Thereafter, on October 14, 1952, judgment and sentence was entered accordingly, from which this appeal has been perfected.
The appeal herein was perfected on January 13, 1953. Thereafter, the matter was set for oral argument on September 30, 1952. Argument was waived, and the matter submitted for consideration on the record. No briefs were filed. When argument is waived, and no briefs are filed, the court will examine the pleadings, the instructions of the court, exceptions thereto if any, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment. Such an éxamination has been made of the record herein, and we find no prejudicial error entitling the defendant to a reversal of this cause; and the same is acordingly affirmed.
POWELL, P. J., and JONES, J., concur.